Case 19-00684     Doc 5    Filed 05/16/19       Entered 05/16/19 16:05:16   Desc Main
                              Document          Page 1 of 6




                                      In the
     United States Bankruptcy Court
                       For the Northern District of Illinois


   IN RE:
                                                CASE NO. 19-BK-6255
            EMELIDA CORDOVA,                    EASTERN DIVISION
                                                CHAPTER 13
                  DEBTORS.


   EMELIDA CORDOVA, ET AL.,                     HON. TIMOTHY A. BARNES

            PLAINTIFFS,
                                                ADV. PRO. NO. 19-AP-684
                  V.


   CITY OF CHICAGO, AN ILLINOIS                 HEARING DATE: MAY 23, 2019
   MUNICIPAL CORPORATION                        HEARING TIME: 9:30 A.M.

            DEFENDANT.




                        NOTICE OF M OTION

      PLEASE TAKE NOTICE, that on May 23, 2019 at 9:30 a.m. the
   undersigned shall appear before the Honorable Timothy A. Barnes or
   any other judge sitting in his stead, in Courtroom 744, at 219 S. Dear-
   born St., Chicago, Illinois, and then and there present the City of Chi-
   cago’s Motion to Exceed Page Limit a copy of which is attached
   hereto and served upon you.




                                            1
Case 19-00684   Doc 5    Filed 05/16/19       Entered 05/16/19 16:05:16   Desc Main
                            Document          Page 2 of 6




   DATED: MAY 16, 2019                         RESPECTFULLY SUBMITTED,


                                               THE CITY OF CHICAGO

                                               Edward Siskel
                                               Corporation Counsel

                                               By: /s/ David Paul Holtkamp
                                               A.C.C. Supervisor


   Edward N. Siskel
   Corporation Counsel

   David Paul Holtkamp (6298815)
   Assistant Corporation Counsel Supervisor
   CITY OF CHICAGO,
   DEPARTMENT OF LAW
   Bankruptcy Unit
   121 N LaSalle St., Ste. 400
   Chicago, IL 60602
   Tel: (312) 744-6967
   Email: David.Holtkamp2@cityofchicago.org




                                          2
Case 19-00684      Doc 5   Filed 05/16/19       Entered 05/16/19 16:05:16   Desc Main
                              Document          Page 3 of 6




                           CERTIFICATE OF SERVICE

      I, David Paul Holtkamp, an attorney, hereby certify that on May

   16, 2019, I caused a copy of the attached Motion and Notice of Motion

   to be served via the court’s electronic noticing system for Registrants

   on those designated to receive such service as provided on the attached

   Service List.
                                                        /s/ David Paul Holtkamp



                                  SERVICE LIST
   Registrants
   (Via CM/ECF)

         Ross H Briggs r-briggs@sbcglobal.net,
          hrr73813@notify.bestcase.com




                                            3
Case 19-00684     Doc 5    Filed 05/16/19       Entered 05/16/19 16:05:16   Desc Main
                              Document          Page 4 of 6




                                      In the
     United States Bankruptcy Court
                       For the Northern District of Illinois


   IN RE:
                                                CASE NO. 19-BK-6255
            EMELIDA CORDOVA,                    EASTERN DIVISION
                                                CHAPTER 13
                  DEBTORS.


   EMELIDA CORDOVA, ET AL.,                     HON. TIMOTHY A. BARNES

            PLAINTIFFS,
                                                ADV. PRO. NO. 19-AP-684
                  V.


   CITY OF CHICAGO, AN ILLINOIS                 HEARING DATE: MAY 23, 2019
   MUNICIPAL CORPORATION                        HEARING TIME: 9:30 A.M.

            DEFENDANT.




            M OTION TO E XCEED P AGE L IMIT


      This Court’s local rules provide that any filing with the Court can-

   not exceed 15 pages without leave. See L.R. 5005-3(D). The City of Chi-

   cago (the “City”) seeks leave through this motion for file a motion to

   dismiss the adversary complaint against it in the above captioned case.

   The City has attached its proposed motion to dismiss to this motion as




                                            4
Case 19-00684   Doc 5    Filed 05/16/19       Entered 05/16/19 16:05:16   Desc Main
                            Document          Page 5 of 6




   Exhibit A.

      The plaintiffs in this case seek 5 million dollars in punitive damag-

   es from the City for purported stay violations, as well as actual damag-

   es. The City asserts that as a matter of law the punitive damages

   count must be dismissed because the Bankruptcy Code expressly pro-

   hibits punitive damages against a governmental unit like the City. See

   11 U.S.C. § 106(a)(3). It also asserts that as a matter of law it has not

   violated the stay in the first place because it has two exception to the

   stay under §§ 362(b)(3) and (b)(4). Finally, the City believes that if this

   Court holds that the stay requires it to turnover its lawful possession

   of a vehicle immediately upon filing of a case then the City’s procedur-

   al due process rights have been violated under the Fifth Amendment of

   the U.S. Constitution. Each one of the City’s reasons to dismiss the

   complaint could easily fill an entire brief. Due to this complexity, and

   the need to file a single brief, extra pages are warranted.

      In order to provide this Court with a full legal analysis, the City

   seeks leave to file its attached motion to dismiss.


   DATED: MAY 16, 2019                         RESPECTFULLY SUBMITTED,

                                               THE CITY OF CHICAGO

                                               Edward N. Siskel
                                               Corporation Counsel

                                               By: /s/ David Paul Holtkamp
                                               A.C.C. Supervisor




                                          5
Case 19-00684   Doc 5   Filed 05/16/19       Entered 05/16/19 16:05:16   Desc Main
                           Document          Page 6 of 6




   David Paul Holtkamp (6298815)
   Assistant Corporation Counsel Supervisor
   CITY OF CHICAGO,
   DEPARTMENT OF LAW
   Bankruptcy Unit
   Chicago City Hall
   121 N LaSalle St., Ste. 400
   Chicago, IL 60602
   Tel: (312) 744-6967
   David.Holtkamp2@cityofchicago.org




                                         6
